Cooper, C. J.,
delivered the opinion of the court.
The indorsements upon the indictment are amply sufficient to identify it with the one returned by the grand jury, and to authenticate it as an indictment properly returned. If it be conceded that the stamping of his name on its back by the clerk could not be a substitute for his written signature, the defect is cured by the other certificate of filing properly signed by him.
It was not competent for the defendant to prove, for the purpose of attacking the credibility of the State’s witness, Garrett, that he had testified as a witness in many other State cases at the same term of the court; such evidence would not prove nor tend to prove that he ought not to be believed.
We are unable to distinguish the indictment in this case from that in Strawhern & Grizzle v. The State, 37 Miss. 422, which was a prosecution under the same statute as now exists. In that case this court construed the indictment as charging the defendants severally with the commission of separate and distinct misdemeanors, and not with the commission of the same offense. Under this construction it was held that a conviction could be had upon proof that either of the persons indicted had played the games named for money with any person. Whether it is permissible to join in one indictment charges for separate and distinct offenses against separate individuals is not presented by the record in this case, since no objection was taken to the indictment either by demurrer or motion to quash.
We see no error in the action of the court in refusing the application of the defendant for a continuance. Lamar v. The State, 63 Miss. 270.

Affirmed.